DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 10/24/2019.  Claims 1-20 are pending and have been examined.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the following is the closest prior art found by the examiner teaching parts of the invention as discussed below.
Hiraki (U.S. 2005/0083280) teaches: A display device configured to support a variable frame mode (liquid crystal display device in Fig. 5), each frame of the variable frame mode comprising a variable blank period (abstract… “change in the blank period, the timing controller adjusts on-periods of the backlights in order to make brightness of the backlights equal to one another”), the display device comprising: 
a display panel comprising a plurality of pixels (liquid crystal panel 16 in Fig. 5); 
a backlight unit configured to generate light (backlight unit 18 in Fig. 5); 
a panel driver configured to drive the display panel (data driver 14 and gate driver 12 in Fig. 5); 
backlight driving circuit 20 in Fig. 5); and 
a blank counter (blank-clock detecting unit 24 in Fig. 6) configured to count a time of the variable blank period to provide a counted time of the variable blank period ([0065]… “The blank-clock detecting unit 24 finds the length of a blank period BLANK in one frame as the number of clocks of the clock signal CLK”).
Lai (U.S. 2009/0102854) teaches: “…the scales of the sub-frame periods and the illuminations of the luminaire device 220 are determined according to the luminous efficiency of the luminaire device 220. The color sequential display 200 in the embodiment provides a higher brightness without sacrificing the utilization efficiency of the luminaire device 220. For example, the time decrement of the sub-frame period 252 is utilized for increasing the duration of the red backlight. Besides, the color sequential display 200 achieves white balance by regulating the scales of the sub-frame period according to the luminous efficiency of the luminaire device 220, so that the optical performance and the work efficiency of the color sequential display 200 can be enhanced”([0040). Lai further teaches “embodiments in FIG. 2A and FIG. 2B provide the display method and the color sequential display that determine the scales of the sub-frame periods and the illuminations provided by the luminaire device according to the luminous efficiency of the luminaire device. Therefore, the optical performance of the color sequential display can be enhanced, so does the work efficiency of the color sequential display”([0047]).
However, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display device having all the claimed features of applicant’s invention, 
Claims 2-13 are allowed by virtue of their dependency on allowed claim 1.
Regarding claim 14, the following are the closest prior arts found by the examiner teaching parts of the invention as discussed below.
Hiraki (U.S. 2005/0083280) teaches: A display device configured to support a variable frame mode (liquid crystal display device in Fig. 5), each frame of the variable frame mode comprising a variable blank period (abstract… “change in the blank period, the timing controller adjusts on-periods of the backlights in order to make brightness of the backlights equal to one another”), the display device comprising: 
a display panel comprising a plurality of pixels (liquid crystal panel 16 in Fig. 5); 
a backlight unit configured to generate light (backlight unit 18 in Fig. 5); 
a panel driver configured to drive the display panel (data driver 14 and gate driver 12 in Fig. 5); 
a backlight controller configured to drive the backlight unit (backlight driving circuit 20 in Fig. 5); and 
a blank counter (blank-clock detecting unit 24 in Fig. 6) configured to count a time of the variable blank period to provide a counted time of the variable blank period ([0065]… “The blank-clock detecting unit 24 finds the length of a blank period BLANK in one frame as the number of clocks of the clock signal CLK”).
Kim (U.S. 2012/0126720) teaches: a shutter panel configured to transmit the light generated by the backlight unit in response to a shutter driving signal ([0075])…“the backlight unit 200 may be turned-on or the left eye shutter or the right eye shutter may be opened and closed, based on the vertical blank starting signal STV2”).
However, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A display device having all the claimed features of applicant’s invention, specifically including “a shutter driver configured to drive the shutter panel by providing the shutter driving signal to the shutter panel, wherein the shutter driver is configured to increase the shutter driving signal provided to the shutter panel as the counted time of the variable blank period increases”, as set forth in claim 14.
Claims 15-17 are allowed by virtue of their dependency on allowed claim 14.
Regarding claim 18, the following are the closest prior arts found by the examiner teaching parts of the invention as discussed below.
Hiraki (U.S. 2005/0083280) teaches: A method of operating a display device supporting a variable frame mode (liquid crystal display device in Fig. 5), each frame of the variable frame mode comprising a variable blank period (abstract… “change in the blank period, the timing controller adjusts on-periods of the backlights in order to make brightness of the backlights equal to one another”), the method comprising: 
counting a time of the variable blank period to provide a counted time of the variable blank period ([0065]… “The blank-clock detecting unit 24 finds the length of a blank period BLANK in one frame as the number of clocks of the clock signal CLK”).
Kim (U.S. 2017/0206850) teaches: A method of driving a display apparatus includes determining a duration of a blank interval between a first frame and a second frame, wherein 
However, none of the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A method of operating a display device having all the claimed features of applicant’s invention, specifically including “comparing the counted time of the variable blank period with a plurality of reference times; and increasing an intensity of light generated by a backlight unit stepwise each time the counted time of the variable blank period reaches one of the plurality of reference times”, as set forth in claim 18.
Claims 19-20 are allowed by virtue of their dependency on allowed claims 18.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622   

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622